Anti-dumping cases - state of play and prospects (debate)
The next item is the debate on the oral question to the Commission on anti-dumping cases - state of play and prospects by Daniel Caspary, Cristiana Muscardini, Tokia Saïfi, Georgios Papastamkos, Kader Arif, Bernd Lange, Gianluca Susta, Metin Kazak, Niccolò Rinaldi, Marielle De Sarnez, Yannick Jadot, Carl Schlyter, Helmut Scholz, Robert Sturdy, Syed Kamall, Jan Zahradil, on behalf of the Group of the European People's Party (Christian Democrats), the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/European Free Alliance, the Confederal Group of the European United Left - Nordic Green Left and the European Conservatives and Reformists - B7-0562/2010).
Mr President, ladies and gentlemen, anti-dumping measures play an important role in the world. For us in the European Parliament, and I believe I can speak for the majority of Members here, this is not about protectionism, but about a sensible use of the anti-dumping instrument. We must be able to defend ourselves if other countries distort competition using state subsidies. We must be able to defend ourselves if companies dump products onto the market, in other words, if they sell products at less than the cost of producing them, in order to force their competitors out of the market and to gain an illegitimate advantage.
I would like to look at one point in particular. I would be interested in answers to the following questions from the Commission. Does the Commission have any experience or any feedback from the Council on the extent to which foreign governments are involved in these activities? Are there cases where governments in whose countries specific companies are based attempt to influence the decisions made in the Committee on Anti-Dumping Practices? Have there been reactions or perhaps even attempts to exert influence which have led to a difference in the results of votes? I would be interested in finding out about this, because companies have come to me in the past with their concerns.
My second point is that on several occasions companies have approached me and asked me to make contact with the Commission and to prevent anti-dumping investigations from taking place in certain cases. If you impose an anti-dumping duty, this will have a negative impact on European companies doing business in other areas, such as Asia. I would be interested to know what the Commission's feeling is in this respect. What is the current state of affairs? Are there cases of this kind?
Mr President, ladies and gentlemen, I would like to challenge the Commissioner to clarify as fully as possible the position of the Commission on trade defence instruments, which include anti-dumping measures. The fact is that in a recent communication the Commission said that open trade depends on fair competition between national and foreign producers, and added: 'we protect EU production from international trade distortions or disruptions, by applying trade defence instruments in compliance with [World Trade Organisation] rules'. That is all well and good. However, besides a good legal basis there also needs to be an effective and predictable decision-making mechanism so that these objectives can be achieved.
My question is as follows: could it be that the Council's recent proposal on Member States controlling the Commission's implementing acts, which include trade defence measures, correspond to this wish for a guarantee that trade defence measures are actually undertaken? I recall that this decision by the Council provides for exemptions from the general committee rules, which means that it is possible to make difficult, if not block, delay and, at the very least, politicise decision making on this matter, which is the Commission's responsibility. My second question concerns the following: in this communication the Commission also mentions that it is going to analyse the way in which to proceed with the updating and modernisation of our trade-defence instruments, along with the relevance of doing so. My concern is this: If the Commission does not fight this proposal by the Council on the procedure of deciding upon trade-defence measures, can it give us any guarantee that when it comes to the issue of reviewing them, it will resist the Member States which are interested in undermining and weakening the application of trade-defence measures?
Mr President, Commissioner, ladies and gentlemen, there are only a few of us here this evening to talk about anti-dumping, which is, however, an issue we speak about a great deal in our own countries. I believe that there is no issue in international trade that business people, small and medium-sized enterprises, trade unions and consumers care more about than dumping. Dealing with dumping is basically a daily task for a large part of our productive economy.
The Commission is working hard and is certainly doing its duty when it comes to anti-dumping initiatives, but we are calling for action based on the following principles.
Firstly, transparency of action, full transparency of procedures, of the evaluation criteria adopted and their results, and then communications and a communications strategy, because the actions taken on anti-dumping by the European Commission can serve to reassure our business people and workers.
Secondly, there is space for the exercise of discretion in anti-dumping procedures. This is common sense, but sometimes I have the impression that too much discretion is exercised in the decisions that are taken.
Thirdly, following the Treaty of Lisbon, the European Parliament must be better integrated, involved and informed. It seems to me that there the Commission is labouring somewhat to recognise Parliament's role in international trade - even though much effort has been made, for which we are grateful to the Commissioner - and Parliament certainly needs to have a stronger voice on anti-dumping as well.
Lastly, there is the question of dialogue with society. Once again, perhaps, the Commission still has much to do on this issue. Parliament cannot merely sit and listen to the players in society, including in anti-dumping matters. In this respect, the Commission should probably take note of the new requirements with respect to the exclusive powers on international trade recognised to it by the Treaty of Lisbon.
Lastly, it is clear to us that anti-dumping must be part of a coherent commercial strategy and an integrated policy based on the criteria of honesty and openness. Bearing this in mind, Europe will be able to move forward with its head held high.
Mr President, we can now see the consequences here. It is a shame that the Commission did not take the opportunity to reform the Trade Defence Instruments in 2007 when we were talking about Global Europe, which was perhaps the original intention. When it comes to the question of the Treaty of Lisbon and which decision-making procedure we should have, perhaps none of those that exist really fit our purposes properly. However, we Greens actually have no problem with the question of implementation, provided the rules are clear, transparent and fair.
I would like to emphasise that, in this context, it is also important not only to safeguard the interests of producers, but also to include the interests of consumers and the actual purpose itself, just as Mr Caspary said, namely to put a stop to dumping below the actual costs. In this regard, however, I would like to stress that the actual costs must include environmental dumping. Obtaining an economic advantage by circumventing environmental legislation is just like obtaining another form of subsidy besides economic dumping, but in the form of the environment. It must be possible to include it when we look at the dumping issue.
We talked previously about trade policy as an instrument for achieving other goals. In this case, it may even be more effective to use anti-dumping measures to prevent carbon dioxide leakage within the Emissions Trading System, for example. In the current system there is a long list of hundreds of business sectors, covering tens of thousands of companies, with four different criteria for when they are to be granted exemption from the ETS or receive free allocation. In this case it is, of course, much easier to instigate anti-dumping proceedings when a European company is affected by unfair competition on account of a lack of environmental responsibility in other countries.
Mr President, Mr De Gucht, ladies and gentlemen, we have already discussed in the previous debate the need to put trade policy into a broader context and to comply with, protect and implement international law. One of the legal frameworks which the European Union and its Member States form part of is the World Trade Organisation (WTO). However, my group has been critical of its shortcomings right from the beginning and particularly in this respect. The Commission is under an obligation to protect European companies and their employees from unfair competition using the anti-dumping instruments permitted by the WTO. In concrete terms, this is about selling products below cost. We are calling on you to expand the definition of production costs and to apply this definition multilaterally, because social dumping and environmental dumping, as other speakers have already emphasised, cause production costs to fall. The result is unfair competitive pressure on European companies, which may even put their survival at risk. We are threatened by a global downward spiral, which we cannot and will not accept.
Against this background, we must continue to work on defining objective criteria for the use of the instruments, because they currently have the reputation among countries both outside and inside the European Union of being arbitrary. One reason for this is the lack of a functioning appeal body. Some small and medium-sized businesses inside the EU are complaining that their interests are seen as less important than those of larger companies when the anti-dumping instruments are used. This applies particularly to the global division of labour for manufacturing firms in Europe. These companies are questioning whether the Commission still has a clear overview of the consequences of the measures it imposes. I would like the Commission to address this using the specific example of case AD549, with the keyword being the European Saint-Gobain group. The Commission's decision on this company may well help to support it, but from our perspective it also puts many jobs in small and medium-sized manufacturing companies at risk. My question to you, Mr De Gucht, is: Were adequate investigations carried out, were there appropriate opportunities to object, were these opportunities used and were the small and medium-sized companies given enough information about the procedures?
author. - Mr President, I would say this to the Commissioner: since the start of the economic downturn, the Commission has repeatedly promised not to turn to protectionist policies but to embrace liberalisation - which you yourself have been very much in favour of - create opportunities for European businesses and make a more attractive opportunity in Europe for investment.
While I agree that anti-dumping measures must be used where they are necessary, the problem is, of course, whether you use them as a protectionist measure. The sheer number of anti-dumping investigations at the moment would suggest that they are being so used.
On this matter, Commissioner, I beg to differ with you on a particular problem in Belgium with an electronic company about which I spoke to you only about three or four weeks ago. In actual fact they have come to an agreement and they have sorted it out themselves, yet you have not dropped the anti-dumping legislation against that particular company. It was a Chinese company and a Belgian electronic company. They have sorted it out and are actually working together specifically to provide job opportunities in the European Union.
I will give you another example. We have a situation within the United Kingdom - and, for that matter, Europe - over fibreglass, which has an import duty at the moment of (and I stand to be corrected on this) 43.6%. This is a useful product used right across the United Kingdom and Europe for the manufacture of a number of products.
Finally, Commissioner, let me remind you that it was not you, not your predecessor but the predecessor of your predecessor who put in place anti-dumping legislation on fertiliser. Regarding agricultural products, at the moment we are deeply worried about the cost of production, supply and security of food. Yet the actual costs of fertiliser - because you have put in place anti-dumping legislation - have risen by 173%. Why is this happening? We must open up our markets. I trust you, of all people, implicitly to actually get rid of this protectionism across Europe. I look forward to hearing your answers.
Member of the Commission. - Mr President, I am happy that the European Parliament shares our view that the defence of EU production against international trade distortions should be considered as a necessary component of an open and fair trade strategy.
I share your view that trade defence instrument (TDI) decisions must continue to be founded on technical and factual elements, and I am confident we have one of the most effective and fairest trade defence systems in the world. I am aware that, in anti-dumping and anti-subsidy investigations, there are many interests at stake and that some stakeholders attempt to influence the decision. Nevertheless, I can confirm that the decision-making process is effective, transparent and based on factual evidence and thorough analysis.
I acknowledge that third parties have recently tried to influence our decision making by pressuring industries or, indeed, Member States and companies operating in these third countries. I strongly condemn such actions. In this context, the entry into force of the Treaty of Lisbon provides an opportunity to address this problem.
I would like to assure you that the number of TDI cases remains stable over the medium and long term: so, in response to Mr Sturdy, no, it is not going up. We have managed to avoid any significant increase which could have happened as a result of the world recession, and have ensured that the anti-dumping instrument would not be used for protectionist purposes.
Most statistics show that the number of cases in the EU remains lower than in our main trading partners. China remains, by and large, the main source of unfair trade (around 35% of cases launched by the EU are against China). I am determined to take action where necessary, and this includes anti-subsidy action.
Mr Sturdy also put a question with respect to a recent case, the so-called 'modem case', where the Commission had, in fact, looked at three aspects: the dumping, the subsidisation and also the safeguards. The dumping and the subsidisation were investigated on the basis of complaints by the company concerned and, according to the basic regulations, complainants can withdraw their complaints. EU law stipulates that, where a case is withdrawn, the proceedings can be terminated unless such termination would not be in the Community interests. We are currently examining the implications of the withdrawals. It should be pointed out that the Commission has accepted such withdrawals in the past and has consequently terminated investigations without taking measures.
On the third case, concerning the safeguards, this is, in fact, a complaint initiated by the government concerned in the case - the Belgian Government - so that is a somewhat different procedure. The company concerned (Option NV) has now informed the Commission that it has asked the Belgian Government to withdraw the request for the imposition of safeguard measures, but the Belgian Government has not yet informed the Commission whether it will comply with Option's request, so we are waiting for the Belgian Government to take a decision on its position. That is precisely what has happened in this case.
Now, continuing on the broader issues, trade defence instruments are there for good reasons. In the absence of international competition rules and other rules associated with properly functioning markets, trade defence instruments are the only possible means of protecting our industry against unfairly traded goods. We seek to use these rules in the most efficient way for our industries. The existence of time limits ensures quick action for the industry and predictability for exporters. I intend to keep our instruments effective and fair, for the benefit of all the economic operators concerned.
The international rules on trade defence are being renegotiated in the World Trade Organisation (WTO). The EU position there is clear: we want to maintain the effectiveness of our instruments while protecting our business against protectionist actions by others. These WTO negotiations, as well as changes brought about by the Treaty of Lisbon, are important in relation to any review of our rules that we would wish to undertake.
As regards SMEs, trade defence instruments indeed represent a challenge for SMEs, in terms of both costs and complexity. There is a need to reduce the administrative burden for SMEs in trade defence investigations. This is why I have commissioned a study to look at the specific difficulties that SMEs face when dealing with TDIs, and at possible solutions to alleviate these difficulties.
Regarding the institutional aspects, you will have noted that the comitology proposal submitted by the Commission in March provides for Parliament to be fully informed as to the committee proceedings. The Commission will also provide information on the proposed measures on which the committees are asked to deliver an opinion, the final measures and the final adoption by the Commission. At any time, Parliament can obtain further information on request.
In this context, let me confirm that the Commission is effectively ready to make a proposal on the alignment of the trade defence instruments with the new system of control of delegated and implementing acts (this is the so-called 'trade omnibus'). However, as you are aware, there is significant discussion between the institutions on the overall issue of implementing acts. The Commission is carefully following the discussion and gauging, on the basis of contacts with the other institutions, when such a proposal should be adopted by the Commission. However, let me be clear that the only issue is that of when the proposal will be made, not whether it will be made.
There was also the specific question by Mr Moreira on the comitology. There, I would like to be very clear. I see no argument whatsoever in the Treaty of Lisbon for having special treatment for comitology when it concerns trade, and we will not agree to that. Of course, the decision is in the hands of Parliament and the Council, although the Commission could also have a role to play, as, ultimately, could the European Court of Justice. Introducing a different majority - because that is what it really comes down to - for overruling the Commission on questions of trade is not acceptable to us, and it is certainly not acceptable to me.
Finally, regarding the use of trade defence instruments by third countries, we have indeed observed an increase since the beginning of the economic crisis.
I would like to assure you that we follow trade defence actions by third countries closely, and we take action when necessary - including intense monitoring, effective support for EU exporters affected and, indeed, the initiation of dispute-settlement procedures at the WTO.
In many cases the Commission's actions lead to the termination of the investigation without the imposition of measures. In other cases, these interventions often result in lesser measures being imposed on the EU exporters concerned.
There was also a question about possible forms of retaliation towards third countries in respect of pressures exerted on European companies. We have received petitions on this matter from European companies but we do not disclose their names, in order to protect them. For example, in a recent case involving China, China attacked the dispute settlement in the WTO and the panel supported us, but we have not made public the names of the companies concerned, and I think this was also to protect the companies.
Two final questions were on whether we are going to review the trade defence instruments. We are not, because I truly believe it is not necessary. There is an enormous amount of work to be done on trade in the coming years, and I must say that I do not want to reopen certain discussions through such a review process. I would consider doing so only once the Doha Round is over.
There was also a specific question by the Green member. Mr Schlyter, your question is an interesting one, I must say, because, as you most probably know, these anti-dumping cases are introduced by companies. They are taken on the basis of a complaint by a company. So if a company were to raise the issue that you put forward concerning carbon leakage, then the Commission would, of course, investigate and see whether the case ought to result in measures being imposed. But the issue is certainly not beyond the scope of the arguments that we consider. We consider the arguments that are put forward by the companies concerned, so if a company were to put this before us then we would certainly look into the matter.
Mr President, Commissioner, ladies and gentlemen, anti-dumping represents one of the most incisive instruments for defending commercial decency in the European Union in order to compete fairly on the market. It needs clear and enforceable rules within the new comitology.
The Treaty of Lisbon clearly states that the Commission is responsible for executive acts. The Council and Parliament have the power to monitor the work of the Commission. The compromise under examination today removes the role assigned to Parliament by the Treaty of Lisbon and could therefore create a new democratic deficit within the institutions.
In detail, we do not understand and we reject the proposal to apply differential treatment to anti-dumping measures, which introduces elements of discretional decision making, politicisation and legal uncertainty to proceedings, which should instead aim to protect the legitimate interests of businesses damaged by practices of unfair competition.
At a time of serious economic crisis like the present, it seems unreasonable and masochistic to make the conclusion of anti-dumping procedures complicated and perhaps impractical. Indeed, that would be the result of the current proposal if it were not amended.
We appeal to the Member States' sense of responsibility, as well as to that of the Commission, since their common interest must be to guarantee greater development. Development is only possible in the presence of rules that prevent market distortion, respect institutional roles and make procedures swift.
Mr President, Commissioner, ladies and gentlemen, over recent years the number of anti-dumping procedures applied by the European Commission has increased. This is a sign of the increase in unfair practices operated by other countries against European businesses. Despite the economic and financial crisis, some 332 protectionist measures have been adopted by our international partners over the last two years.
We believe in free but fair international trade which is based on sharing rules which are the same for everyone. It is important to safeguard the effectiveness of Europe's instruments of commercial protection, which are used to correct illegal situations.
I am profoundly concerned about the effects that the current attempts to reform comitology may have on the effectiveness of these instruments. Leaving space for political and diplomatic negotiations to decide on the application of anti-dumping measures risks perverting a process that should instead remain based on concrete, objective information.
Mr President, I would like to return to what my colleague, Mr Sturdy, was talking about here. Anti-dumping is a good servant but a bad master. Just as it serves to protect European companies and the European economy from unfair competition and unfair commercial practices, so can it be abused in the interests of protectionism, unfortunately, to close European markets to imports from third countries. I therefore call on the Commission, and I call on you, Commissioner, not to allow such a development, and for us to warn against anti-dumping measures being abused in the interests of protectionism and in the interests of closing the European market and European economy to the rest of the world. In my opinion, this would not benefit us, and, in my opinion, a closed fortress Europe would benefit no one and, in my opinion, history always shows that if Europe is open and cooperates with the rest of the world, then it only benefits from this. Please bear this in mind.
(DE) Mr President, cheap labour and social dumping are methods which are used very frequently in developing and emerging countries. The problem of anti-dumping shows how important it is to call for environmental and social standards, in particular, and also trade protection measures during negotiations on free trade agreements with third countries. European companies in all areas of manufacturing must not be put at a disadvantage because of their high quality standards, which, of course, are reflected in their prices. The developments during the current Mercosur negotiations are causing me great concern in this respect.
We must not open the door to social dumping, but instead we must incorporate a sustainable approach into trade agreements. Dumping is a major problem in the agricultural industry, in particular when it results in the disappearance of small, independent farms which are replaced by agricultural contractors.
In this context, I would like to highlight the own-initiative report on trade relations between the EU and Latin America. This report clearly explains the concerns of the European Union on social, environmental and production standards. I would like to thank the Members who raised this important question with the Commission.
Member of the Commission. - Mr President, this will be a very short reply. I still have to answer the question put by Mr Scholz on the Saint-Gobain glass fibre case.
Anti-dumping duties can make supplies more expensive - including for SMEs. The Commission is calculating this potential impact under the public interest test. SMEs can participate in the proceedings. We have an SME helpline to make cooperation easier. However, in this case, the impact is small because China has only 14% of the EU market.
Regarding the question put by Mr Zahradil on the use of the trade defence instrument as a protectionist tool and the risk of this happening, the only factor that influences the number of cases is the number of complaints received by the Commission and the quality of the evidence provided. The Commission's trade defence policy is a rules-based system in line with WTO rules. If a complaint is filed and there is sufficient substantiating evidence that dumping is taking place, then the Commission has no other choice than to open an investigation.
The debate is closed.
Written statements (Rule 149)
In order to protect the European economy, it is necessary to introduce effective restrictions on the process used to lobby on behalf of products which originate in third countries. These products are very often made using materials which contain substances which are harmful both to the environment and to consumers. A conspicuous example are children's toys - dangerous ingredients contained in the paints or plastic parts can cause health problems, and poor workmanship can cause an accident which ends up with a visit to hospital. It is in precisely this way, of course - by using cheap materials and not paying attention to workmanship - that it is possible to achieve low retail prices and to flood markets. We must rigorously increase control over production of imported articles and ensure effective enforcement of the legislation which governs the introduction of cheap products from third countries to the European market. Trade protection instruments must be effective and must guarantee that all our businesses have fair conditions of competition.